                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 WELLS FARGO BANK, N.A.,
                                                  Case No. 19-cv-00090-VC
               Plaintiff,

         v.                                       ORDER ADOPTING MAGISTRATE
                                                  JUDGE'S REPORT AND
 KISHOR KUMAR, et al.,                            RECOMMENDATION
               Defendant.                         Re: Dkt. No. 9




       The Court has reviewed Judge Joseph C. Spero's Report and Recommendation Re Sua

Sponte Remand to State Court, and notes there are no objections to the Report. The Court adopts

the Report in every respect. Accordingly, the case is remanded to the California Superior Court,

County of Contra Costa.

       IT IS SO ORDERED.

Dated: March 5, 2019

                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
